243 Ga. 517 (1979)
255 S.E.2d 48
FRY et al.
v.
CITY OF ATLANTA et al.
34586.
Supreme Court of Georgia.
Argued March 12, 1979.
Decided April 17, 1979.
Johnson, Ward, Stanfield, Lanham & Carr, James C. Carr, Jr., for appellants.
Ferrin Y. Mathews, Gary S. Walker, Nina Radakovich, for appellees.
NICHOLS, Chief Justice.
Certiorari was granted to review the decision of the Court of Appeals in City of Atlanta v. Fry, 148 Ga. App. 269 (251 SE2d 90) (1978).
After consideration of the issue of whether the operation of a police department, including the hiring, firing, promotion, demotion and transfer of officers, is a governmental or, instead, is a ministerial function, this court concludes that the majority of the Court of Appeals correctly decided the issue by holding that the function is governmental in nature.
Judgment affirmed. All the Justices concur.